Citation Nr: 1103934	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James A. Garrett, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In a September 2009 decision, the Board denied the Veteran's 
claims of entitlement to service connection for Hepatitis C and 
for PTSD.  

In September 2006, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.

The Veteran's representative has requested that the Veteran's 
claim for service connection for PTSD either be reconsidered by 
the Board, or the September 2009 decision regarding this issue be 
vacated and a new decision promulgated.  

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the [enter date of decision] Board 
decision is vacated.  

In September 2009, the Board issued a decision in this case, 
denying the Veteran's claims for entitlement to service 
connection for Hepatitis C and for PTSD.  The decision was based 
on the evidence of record in the claims folders.  It has been 
brought to the attention of the Board that pertinent service 
records and the diaries of the Veteran's unit during his service 
have been located and were not properly associated with the 
Veteran's claims folders at the time of the decision.  Because 
these documents were not in the Veteran's claims folders at the 
time of the Board's decision, the Veteran's due process rights 
were violated.

Accordingly, that part of the September 2009 Board decision 
addressing the issue of entitlement to service connection for 
PTSD is vacated.  A new decision is being simultaneously rendered 
on that matter, and that decision will be entered as if the 
September 2009, Board decision had never been issued with regard 
to this issue.

ORDER

That part of the September 2009 Board decision addressing the 
issue of entitlement to service connection for PTSD is vacated.



	                        
____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




